Citation Nr: 0011168	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  99-02 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus infection (HIV).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to April 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1999, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for HIV infection.  The 
veteran subsequently perfected an appeal of that decision.  A 
video conference hearing on this claim was held on December 
16, 1999, before Jeff Martin, who is a member of the Board 
and was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDING OF FACT

There is no competent evidence of record that the veteran was 
infected with HIV during his period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for HIV is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).   

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, the veteran did not 
have any wartime service, so this provision does not apply to 
him.

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
HIV infection is not well grounded.  Where a claim is not 
well grounded it is incomplete and no duty to assist 
attaches.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, where a 
claimant puts the VA on notice of the existence of evidence 
which would make the claim well grounded, the VA is obliged 
under 38 U.S.C.A. § 5103(a) (West 1991), to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Unlike the 
situation in Robinette, the appellant has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, might make the claim well 
grounded. 

In the present case the veteran contends that he contracted 
HIV during his period of active service.  He specifically 
contends that while on active duty he spent much of his off-
duty time engaging in unprotected sex with multiple male 
partners which he believes resulted in his infection with 
HIV.  The veteran testified at a December 1999 hearing before 
a member of the Board that he had symptoms of frequent colds 
in service.  He also testified that he initially tested 
positive in 1989 in Las Vegas, Nevada, at the Clark County 
Health Department.  He was told at that time that he most 
likely had the infection for 21/2 to 3 years.  He also 
testified that attempts to obtain these records were 
unsuccessful.

The veteran's service medical records contain no treatment or 
tests for HIV infection.  His March 1986 Report of Medical 
History at entry notes that he had been treated for gonorrhea 
prior to entry into service.  During service he was treated 
for several colds and a complaint of fatigue, but these notes 
contain no reference to HIV infection.  The service medical 
records also include tests for gonorrhea and syphilis in 
March and April 1987, immediately prior to discharge.  These 
tests were negative.  

The post-service medical evidence indicates that the Clark 
County Health Service in Las Vegas, Nevada initially 
documented the veteran's HIV infection in May 1990.  In 
October 1990, the Clark County treatment records note that 
the veteran's time of infection was unknown.  The veteran 
reported that he was not an intravenous drug user and had no 
homosexual exposures.  He also reported that he had had a 
blood transfusion in North Carolina in 1987-88 after a motor 
vehicle accident.  These records cover a period from May 1990 
to March 1992, and no other discussion regarding possible 
onset of the infection is in these records.  

At his hearing before a member of the Board, the veteran 
submitted a written statement from Dr. H.  The statement 
notes that the veteran reported that he had tested positive 
in 1989, and that he began to have HIV related symptoms in 
1997.  He states that if the veteran tested positive in 1989, 
he was infected in the 1980's.  Dr. H. also states that he 
doesn't "know when he [the veteran] was originally 
infected."

Based on the record, there is no competent evidence 
indicating that the veteran was infected with HIV during his 
period of active service.  The Clark County treatment records 
make no clear indication of onset other than a notation 
concerning a blood transfusion in 1987-88.  Dr. H.'s 
statement alludes to infection in the 1980's, but does not 
specifically identify the date of onset as the eight month 
period in this decade during which the veteran was in 
service.  In fact, he specifically notes that he does not 
know the date of the veteran's original infection with HIV.  

Although the veteran's statements regarding his high risk 
behavior during service is presumed credible, this only 
establishes that he engaged in risk behavior while in 
service, it does not establish that his period of risk 
behavior was the onset of his infection.  While the Board is 
sympathetic to the veteran's situation, his statements 
concerning his actions in service are not competent evidence 
to establish the onset of his HIV infection.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

Accordingly, absent clinical evidence of HIV infection in 
service, or competent evidence relating his post-service 
diagnosis of HIV infection to his period of active service, 
the veteran's claim is not well-grounded.  As a result, his 
claim of entitlement to service connection for HIV infection 
is denied.



ORDER

Entitlement to service connection for HIV infection is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

